Citation Nr: 0020105	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-34 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to March 
1953.

This appeal arises from a January 1995 rating decision of the 
Denver, Colorado, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder (PTSD).  On 
August 31, 1999, the Board of Veterans' Appeals (Board) 
remanded this matter to the RO for procedural development.  
The appeal is again before the Board for further disposition.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran testified that he was unable to hear a tank 
during training because of previously incurred hearing loss 
and that he now suffers from nightmares because of the tank 
incident.

3.  On Department of Veterans Affairs (VA) examination in May 
1998, a VA psychiatrist found that the veteran did not have 
PTSD and that it was unclear whether his nightmares were 
related to an in-service tank incident.

4.  The veteran has not presented competent medical evidence 
that he currently is diagnosed with PTSD or of a causal 
relationship between an in-service stressor and any current 
symptoms.


CONCLUSION OF LAW

A claim for service connection for PTSD is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran's claim is well grounded.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant has met the initial burden, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A service connection claim for PTSD is also governed by 
38 C.F.R. § 3.304(f) (1999), which requires medical evidence 
of a clear diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related combat, service 
department evidence that the veteran engaged in combat or the 
award of certain combat citations (such as the Purple Heart), 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
Ibid.

In this particular case, the veteran does not allege that he 
had combat duty.  Rather, he argues that two in-service, 
traumatic incidents have resulted in PTSD at the present 
time.  First, he states that dynamite caps exploded near him 
during training.  Second, he states that he was traumatized 
during training when a tank drove over a foxhole in which he 
was waiting.  He states that these events, particularly the 
tank episode, caused him to have nightmares for the first 
time in his life; he states that he often wakes up swinging 
his arms and hitting because of the nightmares that he 
experiences.  In sum, the veteran is arguing that the 
explosion several months earlier caused hearing loss and that 
he did not hear the tank as it rolled over his foxhole.  As a 
result of the tank incident, he now claims service connection 
for PTSD involving nightmares of the tank.

The veteran has testified on two occasions (before the RO in 
December 1995 and before the Board in May 2000) regarding the 
two episodes and the ensuing nightmares that he has been 
experiencing.  He also testified in December 1995 that his 
nightmares involved the tank incident.  He stated that he had 
never sought treatment for his symptoms, but that he had 
tried to handle the symptoms on his own.  The nightmares got 
worse but then remained at a constant level for approximately 
20 years prior to the filing of the service connection claim.  
Furthermore, he revealed that he was not experiencing any 
symptoms other than the nightmares.  

The veteran underwent a VA examination in May 1998.  The 
veteran reported that within several months after the tank 
episode, he began having nightmares that left him very 
agitated, angry, and combative; however, he was unable to 
discuss in detail the content of these dreams.  He also 
expressed feeling isolated from people and having only very 
distant relationships with his six children.  He also stated 
that he found it difficult to interact with other people, 
primarily because of hearing problems.  On mental status 
examination, he was pleasant and cooperative, and he appeared 
his stated age.  He was alert and oriented times three, and 
his recent and remote memory were very highly intact.  There 
was no evidence of psychosis, and he denied depression, 
suicidal ideation, or homicidal ideation.  Significantly, the 
examining VA psychiatrist concluded as follows:

While [the veteran's] episode with the tank in the 
training situation was certainly potentially a 
frightening event, he was not injured and I do not 
feel that the "trauma" is of significant 
magnitude to qualify him for a diagnosis of post-
traumatic stress disorder.  It is also unclear 
that the recurring distressing dreams are directly 
connected to this event, in that he is really not 
able to recall the content of these dreams.

The examining psychiatrist concluded that the veteran did not 
have a psychiatric diagnosis.  

Thus, the only medical evidence specifically addressing 
whether the veteran currently has PTSD is not favorable to 
the veteran's claim.

As discussed above, 38 C.F.R. § 3.304(f) requires medical 
evidence of a clear diagnosis of PTSD.  The May 1998 VA 
medical examination is the only medical evidence that 
addresses whether or not the veteran has a psychiatric 
diagnosis.  That examination specifically addresses whether 
the veteran has PTSD and indicated that the veteran does not 
suffer from PTSD.  

The regulation (38 C.F.R. § 3.304(f)) also requires a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  In this 
case, the only supportive evidence is the veteran's own 
testimony and his statements regarding his nightmares and 
their onset following the in-service tank episode.  However, 
a well grounded claim requires competent evidence 
establishing a link or nexus between the in-service incident 
and current symptomatology.  The veteran is not capable of 
opining as to that link or causal nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (United States Court 
of Appeals for Veterans Claims held that layperson is 
generally not competent to provide opinion on matter 
requiring knowledge of medical principles, such as medical 
causation).  Indeed, the only competent evidence on the issue 
of a link between service and current symptomatology is the 
May 1998 VA examination, and the VA psychiatrist specifically 
stated that it was "unclear that the recurring distressing 
dreams are directly connected to [the tank incident]."  
Therefore, the veteran's PTSD service connection claim lacks 
competent medical evidence of a relationship between any in-
service stressors and any current symptoms.

In conclusion, the veteran's claim for service connection for 
PTSD must be denied because it is not well grounded.

The Board notes that there has been some difficulty in the 
past in securing the veteran's service medical records.   
However, the lack of service medical records is not the basis 
for the Board's decision to deny service connection for PTSD.  
Rather, the Board emphasizes that the lack of medical 
evidence documenting that the veteran currently suffers from 
PTSD (or at any time in the past has suffered from PTSD) 
renders his claim not well grounded.


ORDER

Service connection for PTSD is denied as not well grounded.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

